United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kewanee, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-364
Issued: April 14, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 8, 2014 appellant filed a timely appeal from a June 16, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty on April 5, 2014, as alleged.
FACTUAL HISTORY
On April 23, 2014 appellant, then a 57-year-old city carrier assistant, filed a traumatic
injury claim alleging that on April 5, 2014 he worked in the heat for five hours straight with no
breaks causing heat exhaustion, dehydration, and acute kidney injury. By letter dated May 5,
1

5 U.S.C. § 8101 et seq.

2014, the employing establishment controverted his claim on the grounds of performance of
duty, fact of injury, and causal relationship. It indicated that it was made clear to appellant that
he was allowed to take a break, but that he failed to keep hydrated or remove layers of clothing.
The employing establishment contended that the medical conditions he experienced while at
work were not the result of work factors and work factors did not aggravate an underlying
condition.
Appellant sought treatment on April 5, 2014 at Saint Francis Medical Center. In an
April 5, 2014 report, Dr. Emily M. Horvath, an internist, noted that per appellant, after working
his route for six to seven hours, he seemed confused. She diagnosed diabetes mellitus, thyroid
disease, asthma, and hypertension. In an April 6, 2014 treatment note, Dr. Matthew D. Jager, a
Board-certified internist, noted acute kidney injury (AKI) and elevated creatine phosphokinase
due to overexertion and dehydration. He noted that these conditions were resolving well with
intravenous (IV) fluid. Discharge notes by Dr. Matthew Mischler, a Board-certified internist,
indicated that appellant was discharged from the hospital on April 7, 2014 and that he had been
treated for AKI and rhabdomyolysis. Dr. Mischler also noted hypertension; hyperlipidemia;
diabetes mellitus, type 2; hypothyroid; and metabolic acidosis. He noted that appellant’s
confusion had resolved. Dr. Mischler advised appellant that, while working outside in the heat,
it is important to take frequent water breaks to prevent dehydration and cramping. In a June 4,
2014 note, he noted that appellant was admitted for medical care from April 5 to 7, 2014.
Dr. Mischler stated that appellant was admitted for AKI and evidence of dehydration. He noted
that appellant was on medications that could contribute to AKI. Appellant also submitted
nurses’ notes and laboratory results from his stay at Saint Francis Medical Center.
By decision dated June 16, 2014, OWCP denied appellant’s claim. It determined that he
had not established a causal relationship between the accepted employment incident and the
medical diagnoses.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.3
2

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

3

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

2

In order to meet his or her burden of proof to establish the fact that he or she sustained an injury
in the performance of duty, an employee must submit sufficient evidence to establish that he or
she actually experienced the employment injury or exposure at the time, place, and in the manner
alleged.4 The second component is whether the employment incident caused a personal injury
and generally can be established only by medical evidence.5 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
ANALYSIS
Appellant alleged that he sustained a traumatic injury on April 5, 2014 as a result of
working in the heat with no breaks. OWCP determined that he had established that the
employment incident occurred as alleged and that there was a medical diagnosis. However, it
denied appellant’s claim as it determined that he failed to establish that his accepted medical
diagnoses were causally related to the accepted factors of his federal employment.
The medical records from physicians at Saint Francis Medical Center do not establish
that appellant’s diagnosed conditions AKI, hypertension, hyperlipidemia, diabetes, hypothyroid,
metabolic acidosis, or elevated creatine phosphokinase were causally related to his working in
the heat on April 5, 2014. Dr. Horvath did not make any statement with regard to causal
relationship, she just acknowledged that appellant had appeared confused by his coworkers.
Dr. Jager noted AKI and elevated creatine phosphokinase due to overexertion and dehydration.
He did not attribute the medical conditions to appellant’s employment. Dr. Mischler gave a
summary of appellant’s hospital stay and noted that he was admitted for AKI and evidence of
dehydration. He noted that appellant was on medication that could cause dehydration, and that
after being given IV fluids, appellant was discharged home in good condition. Appellant
submitted nurses notes and laboratory results. The Board has held that documents signed by a
nurse are not considered medical evidence as a nurse is not a physician under FECA.7 Appellant
must submit detailed medical opinion evidence explaining how the April 5, 2014 employment
incident caused the diagnosed injuries.8 As appellant did not submit a rationalized medical

4

Linda S. Jackson, 49 ECAB 486 (1998).

5

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

6

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

7

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by State law).
8

See K.R., supra n. 6.

3

opinion supporting that his injuries were causally related to the accepted April 5, 2014
employment incident, OWCP properly denied his claim for a traumatic injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained an injury in the
performance of duty on April 5, 2014, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 16, 2014 is affirmed.
Issued: April 14, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

